Title: From Thomas Jefferson to John Adams, 12 January 1786
From: Jefferson, Thomas
To: Adams, John



Sir
Paris Jan. 12. 1786.

You were here the last year when the interest due to the French officers was paid to them, and were sensible of the good effect it had on the credit and honor of the U.S. A second year’s interest is become due. They have presented their demands. There is not money here to pay them, the pittance remaining in Mr. Grand’s hands being only sufficient to pay current expences three months longer. The dissatisfaction of these officers is extreme, and their complaints will produce the worst effect. The treasury board has not ordered their paiment, probably because they knew there would not be money. The amount of their demands is about 42,000 livres and Mr. Grand has in his hands but twelve thousand. I  have thought it my duty under this emergency to ask you whether you could order that sum for their relief from the funds in Holland? If you can, I am persuaded it will have the best of effects.
The imperial Ambassador took me apart the other day at Count d’Aranda’s, and observed to me that Doctr. Franklin about eighteen or twenty months ago had written to him a letter proposing a treaty of commerce between the Emperor and the U.S. that he had communicated it to the Emperor and had answered to Doctor Franklin that they were ready to enter into arrangements for that purpose: but that he had since that received no reply from us. I told him I knew well that Doctor Franklin had written as he mentioned, but that this was the first mention I had ever heard made of any answer to the letter, that on the contrary we had always supposed it was unanswered and had therefore expected the next step from him. He expressed his wonder at this and said he would have the copy of his answer sought for and send it to me. However, he observed that this matter being now understood between us, the two countries might proceed to make the arrangements. I told him the delay had been the more unlucky as our powers were now near expiring. He said he supposed Congress could have no objections to renew them, or perhaps to send some person to Brussels to negotiate the matter there. We remitted all further discussion till he should send me a copy of his letter. He has not yet done it, and I doubt whether he has not forgotten the substance of his letter which probably was no more than an acknowlegement of the receipt of Dr. Franklin’s and a promise to transmit it to his court. If he had written one proposing conferences, it could never have got safe to Doctor Franklin. Be this as it will he now makes advances, and I pray you to write me your sentiments immediately as to what is best to be done on our part. I will endeavor to evade an answer till I can hear from you. I have the honor to be with the highest respect & esteem Dear Sir, your most obedient & most humble servant,

Th: Jefferson

